Citation Nr: 0212898	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  99-10 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1943.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating action of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied reopening the veteran's claim of 
entitlement to service connection for hearing loss. 

In connection with his claim, the veteran was afforded 
hearing at the RO in August 1996, March 1998, July 2000 and 
March 2001.  

In light of the action below, the Board is undertaking 
additional development on the merits of the issue of 
entitlement to service connection for bilateral hearing loss.  
This action is taken pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When the development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In a May 1978 rating decision service connection for 
bilateral hearing loss was denied.  The veteran did not 
appeal and that decision is final.  

2.  An October 1980 Board decision found that new and 
material evidence had not been submitted sufficient to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  

3.  Evidence received since the October 1980 Board decision 
is new and so significant that it must be considered in order 
to fairly decide the claim for service connection for hearing 
loss on the merits.


CONCLUSIONS OF LAW

1.  The October 1980 Board decision denying entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. 
§ 7104 (West 1991).   

2.  New and material evidence has been presented pertaining 
to the claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits and 
additional duty to assist provisions.  The VCAA specifically 
states that nothing in this section shall be construed to 
require the Board to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); to be codified at 38 U.S.C.A. § 5103A (f).  If a 
petition to reopen a claim is denied, the inquiry ends, and 
Board does not proceed to determine whether the duty to 
assist has been met.

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  When a claimant seeks to reopen a 
final decision based on new and material evidence, the Board 
must determine whether the evidence received since the last 
final disallowance of the claim is new and material under 38 
C.F.R. § 3.156(a).  If the evidence is new and material, the 
claim is reopened.  Elkins v. West, 12 Vet. App. 209, 218-9 
(1999).  

Even though the RO reopened the claim, the Board is required 
to consider whether the appellant has submitted new and 
material evidence to reopen the claim before considering the 
claim on the merits.  38 U.S.C.A. § 7104(b); Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Such consideration is set forth 
in the decision below.

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also, Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The credibility of new evidence 
is presumed for the limited purpose of determining whether 
the claim may be reopened.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the Board which declined, 
after having considered newly presented evidence, to reopen a 
previously disallowed claim because of a lack of new and 
material evidence.  Evans v. Brown, 9 Vet. App. 273 (1996).

The veteran's initial claim seeking entitlement to service 
connection for hearing loss was denied by a rating decision 
in May 1978.  The veteran's service medical records were not 
available for review.  Correspondence received from the 
National Personnel Records Center indicated that the 
veteran's service medical records were destroyed in a fire in 
1973.  Thereafter, in October 1980, the Board determined that 
new and material had not been submitted sufficient to reopen 
the veteran's claim.  That decision is final.  38 U.S.C.A. § 
7104.

Evidence submitted since the October 1980 Board decision 
includes various VA outpatient treatment records and lay 
statement from the veteran.  Outpatient treatment records 
reflect that the veteran suffers from bilateral hearing loss.  
In testimony before the RO, the veteran admitted that he 
suffered from mastoid infections prior to entry into military 
service.  The condition was of such severity that surgery was 
recommended for treatment.  The veteran, however, reportedly 
refused surgery.  The veteran reported that while cleaning 
latrines in service he felt sudden pain in his ears and 
sought medical treatment.  He was reportedly hospitalized for 
treatment of an ear condition.  

In the VA outpatient treatment records is a July 2000 note 
signed by Anthony Cultrara, M.D.  Therein, the veteran 
reported that he developed a chronic ear infection in 
service, which required prolonged hospitalization.  He 
reported that his hearing had never recovered since.  The 
examiner opined that hearing loss may very well have been 
linked to his military service and can not be ruled out due 
to lack of medical records.  

As the evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision", Hodge, 155 F.3d at 1363, the Board finds that 
this new evidence bears directly and substantially on the 
question of service connection.  The evidence submitted was 
not of record at the time of the October 1980 Board decision 
and pertains directly to the etiology of the veteran's 
hearing loss.  

Hence, the claim is reopened.



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

